06/24/2020



                                                                                Case Number: DA 20-0071



         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 20-0071

DANIEL G. DEBUFF and SANDRA L. DEBUFF,

      Petitioners and Appellees,

v.                                        ORDER GRANTING
                                         EXTENSION OF TIME
MONTANA DEPARTMENT OF NATURAL             TO FILE ANSWER
RESOURCES AND CONSERVATION, an agency of       BRIEF
the State of Montana,

      Respondent and Appellant.

      Pursuant to the authority granted under Mont. R. App. P. 26(1), based upon

the Unopposed Motion for Extension of Time to File Answer Brief filed by

Petitioners and Appellees Daniel G. DeBuff and Sandra L. DeBuff, and for good

cause appearing;

      IT IS HEREBY ORDERED, that the Answer Brief is due on or before

August 5, 2020.




c: Brian C. Bramblett; Barbara Chillcott; John E. Bloomquist

                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          June 24 2020